In the Supreme Court of Georgia



                               Decided: February 1, 2021


               S20A1477. JORDAN v. THE STATE.


     PETERSON, Justice.

     After Travis Jordan brought an abrupt end to his murder trial

by pleading guilty to felony murder, he moved to withdraw his plea

prior to sentencing. The trial court denied Jordan’s motion,

concluding that Jordan did not have a right to withdraw his guilty

plea because he was charged with a capital crime and that, even if

he had such a right, he had waived it. Jordan appealed and argues,

among other things, that he had an absolute right to withdraw his

guilty plea and that he did not knowingly waive his right. Jordan is

correct, and so we reverse.

     Jordan was charged with six different counts, including malice

murder, felony murder, aggravated assault, and cruelty to children.

A jury trial began in June 2017. On the fourth day of the trial,
Jordan took a short recess to discuss with defense counsel whether

he wanted to testify. Following the recess, defense counsel

announced that Jordan had reached an agreement with the

prosecutor to plead guilty to felony murder, with the sentence to be

determined by the court and the remaining charges to be dismissed.

     The trial court confirmed with Jordan that he wanted to plead

guilty, reviewed the trial rights that he would be waiving by

pleading guilty, and informed Jordan that the court could sentence

him to either life in prison with the possibility of parole, or life

without parole. Jordan confirmed that he understood that the jury

could possibly find him guilty of all, some, or none of the charges if

the trial continued, and that entry of the plea would end the trial.

The trial court specifically asked Jordan, “you understand that if I

wind up sentencing you to life without parole, you can’t then turn

around and ask for a jury trial?” The trial court also asked Jordan,

“[D]o you understand that by pleading guilty to this one count of

felony murder you’re ending this jury trial, and it will not finish, and

there will not be another one?” Jordan answered affirmatively to

                                   2
both questions. Jordan also acknowledged that he had enough time

to talk to his attorney and that he had signed a plea agreement form,

which stated only that he was pleading guilty to felony murder.

     After an extended discussion about whether Jordan was

admitting his guilt, the trial court accepted Jordan’s plea, finding

that there was a factual basis for the plea based on the evidence

presented at trial and that Jordan knowingly and voluntarily

pleaded guilty. The trial court stated that it would schedule a

sentencing hearing as soon as practicable.

     Before sentencing, however, Jordan filed a motion to withdraw

his guilty plea, in which his counsel suggested that she had new

reasons for believing that Jordan may be innocent and argued that

he could withdraw his plea for any reason prior to sentencing.

Following a hearing, the trial court denied Jordan’s motion to

withdraw and issued a written order finding that Jordan had waived

his right to withdraw his guilty plea and that Jordan had filed his

motion to withdraw with the intent to manipulate the court system.

The court later sentenced Jordan to life with the possibility of parole.

                                   3
     Almost a month after sentencing, the trial court entered an

order further explaining its reasons for denying Jordan’s motion to

withdraw his plea. The trial court concluded that, under Fair v.

State, 245 Ga. 868, 878 (8) (268 SE2d 316) (1980), Jordan did not

have the right to withdraw his guilty plea because his was a “capital

case,” even though the State did not seek the death penalty, because

the crime of murder was a capital felony for which the death penalty

was available. In its expanded order, the trial court also restated its

conclusion that Jordan waived his right to withdraw, this time

finding that the court had “repetitively made clear that pleading

guilty would end the pending trial and that there would be no

subsequent withdrawal and retrial of the case,” and that Jordan

rejected the opportunity to withdraw the guilty plea at the close of

the plea hearing. This appeal followed.

     1. Jordan argues that the trial court erred in concluding that

his murder charge meant that he did not have the right to withdraw

his guilty plea. We agree.

     A defendant generally has an absolute right to withdraw his

                                  4
guilty plea before his sentence is pronounced. OCGA § 17-7-93 (b)

gives a defendant the right to withdraw his guilty plea “[a]t any time

before judgment is pronounced,” and we have interpreted this

language as permitting withdrawal as a matter of right at any time

before the trial court orally pronounces a defendant’s sentence. See

Humphrey v. State, 299 Ga. 197, 198 (1) (787 SE2d 169) (2016). Once

a sentence is pronounced, that absolute right terminates; after that

point, a trial court has the discretion to allow withdrawal, but only

when necessary to correct a manifest injustice. See Walden v. State,

291 Ga. 260, 261 (1) (728 SE2d 186) (2012).

     We identified an exception to the right to withdraw a guilty

plea before sentencing in Fair, where we ruled that the right to

withdraw prior to sentencing does not apply to guilty pleas in cases

in which the State seeks the death penalty. See 245 Ga. at 878 (8);

see also Blackwell v. State, 299 Ga. 122, 122 & n.1 (786 SE2d 669)

(2016). We reached that conclusion in Fair because in cases where

the death penalty is sought, with the exception of cases involving

aircraft hijacking and treason, the “judgment does not rest upon the

                                  5
plea but rather upon the plea and the proof of an aggravating

circumstance,” and additional proceedings following the plea are

required to determine the existence of an aggravating circumstance

to authorize the death penalty. 245 Ga. at 878 (8) (noting that an

aggravating circumstance is not required for offenses of aircraft

hijacking or treason); see also OCGA § 17-10-30 (a) (the death

penalty can be imposed for hijacking and treason in any case), (b)

(listing aggravating circumstances for other felonies that would

authorize the death penalty).

     There is no dispute that the State did not seek the death

penalty in this case. Following Jordan’s guilty plea, the trial court

was required only to enter a sentence, not to conduct another

proceeding   to   determine     the       existence   of   an   aggravating

circumstance. As a result, the Fair exception to OCGA § 17-7-93 (b)

did not apply. Jordan did have a right to withdraw his plea at the

time he filed his motion to withdraw.

     2. Jordan next argues that he did not knowingly waive his right

to withdraw his guilty plea. He argues that he was never advised of

                                      6
his right or told that he would be waiving the right by pleading

guilty. We agree.

     The right to withdraw under OCGA § 17-7-93 (b) can be waived

if the waiver is knowingly, voluntarily, and intelligently made. See

Blackwell, 299 Ga. at 124. On direct appeal, the State bears the

burden of establishing that a defendant’s waiver is valid. See, e.g.,

Wright v. State, 292 Ga. 825, 826 (1) (742 SE2d 468) (2013). Because

a waiver is the “intentional relinquishment or abandonment of a

known right,” Wiggins v. State, 298 Ga. 366, 369 (2) (782 SE2d 31)

(2016) (citation and punctuation omitted), the State may meet its

burden of proving a valid waiver by pointing to record evidence

showing that the defendant was advised of his right and waived it.

See Rawles v. Holt, 304 Ga. 774, 777 (822 SE2d 259) (2018) (the

State may establish waiver of a statutory right to appeal by

introducing signed waiver form or pointing to detailed questioning

of the defendant showing that defendant was informed of his right);

see also State v. Cooper, 281 Ga. 63, 64 (1) (636 SE2d 493) (2006)



                                 7
(“[W]aiver will not be presumed from a silent record.” (citation and

punctuation omitted)).

     In Blackwell, we held that the record showed the trial court

adequately advised the defendant about the right to withdraw under

OCGA § 17-7-93 (b) and of his inability to exercise that right after

entering his guilty plea. See 299 Ga. at 124-125. There, in discussing

the consequences of the defendant’s guilty plea, the prosecutor and

the court both referred to the extent to which the defendant would

have an opportunity to withdraw his guilty plea, and we concluded

that the context of those discussions informed the defendant that he

would not have such an opportunity once his plea was accepted by

the trial court. See id.

     This case is unlike Blackwell, because the record here does not

show that Jordan was ever told about his right to withdraw a guilty

plea before sentencing, much less that he would waive that right as

part of his plea. The plea form in the record merely stated that

Jordan was pleading guilty to felony murder; it did not discuss any

rights that Jordan would be waiving by pleading guilty. In reviewing

                                  8
the plea terms with the trial court, the prosecutor said that Jordan

would plead guilty to felony murder, the remaining charges would

be dropped, and the sentence would be left to the court’s discretion.

The prosecutor made no mention that a term of the plea agreement

was that Jordan was waiving his right to withdraw his plea once it

was accepted by the court. Compare Blackwell, 299 Ga. at 124.

      Although the transcript of the plea colloquy shows that Jordan

was advised of his trial rights and told that he would be waiving

those rights by pleading guilty, 1 at no point in that colloquy did the

trial court refer specifically to the statutory right to withdraw under

OCGA § 17-7-93 (b). The trial court’s statements that Jordan would

not be able to ask for another trial were not sufficient to advise

Jordan of his right to withdraw his guilty plea prior to sentencing.

The trial court confirmed that Jordan understood that “if I wind up

sentencing you to life without parole, you can’t then turn around and

ask for a jury trial.” But this phrasing does not refer to the right to


      1 Indeed, after the colloquy, the trial court found only that Jordan “made
a voluntary waiver of his rights in connection with a trial.” But the waiver of
the right to withdraw a guilty plea is not a right connected with a trial.
                                       9
withdraw a plea before sentencing; instead, it refers to Jordan’s

ability to ask for a jury trial after sentencing. The trial court also

confirmed that Jordan understood that, by pleading guilty, he would

be “ending this jury trial, and it will not finish, and there will not be

another one.” Unlike in Blackwell, the trial court’s statement that

there would not be another trial did not plainly inform Jordan that

he would not be permitted to withdraw his guilty plea if it were

accepted by the trial court. 2 Compare Blackwell, 299 Ga. at 124-125;

see also Brant v. State, 306 Ga. 235, 237-239 (830 SE2d 140) (2019)

(concluding that waiver of right to appeal was valid where plea

agreement acknowledged that waiver was knowingly, intelligently,




      2  Because the trial court accepted Jordan’s nonnegotiated plea, it does
not appear that Uniform Superior Court Rule (“USCR”) 33.10 imposed an
affirmative obligation on the trial court to advise Jordan of his right to
withdraw under OCGA § 17-7-93 (b). See Mahaffey v. State, 308 Ga. 743, 748
(2) (b) (843 SE2d 571) (2020) (concluding that USCR 33.10’s requirement ⸺
that the trial court advise a defendant that he has the right to withdraw his
plea if the court intends to reject the plea agreement ⸺ does not apply when
the court accepts a negotiated plea agreement); Rosser v. State, 273 Ga. App.
745, 746 (615 SE2d 842) (2005) (holding that the trial court was not required
to comply with USCR 33.10 because the defendant entered into a
nonnegotiated plea, with sentencing left up to the judge). But regardless of
whether the trial court was required to inform Jordan of that right, its failure
to do so precluded a knowing waiver of his right.
                                      10
and voluntarily made after consultation with counsel and plea

hearing transcript showed that defendant was asked specifically

about the waiver).

      We are sympathetic to the trial court’s concern that Jordan’s

guilty plea and subsequent motion to withdraw were calculated to

manipulate the justice system. They may well have been. But the

text of OCGA § 17-7-93 (b) does not include an exception for

intentional manipulation, and we will not create one. In such cases,

it is incumbent on the trial court and prosecutor to ensure that a

record is made that will show a knowing and voluntary waiver. 3

Because the record here does not show such a waiver, we reverse.4



      3  A trial court can also protect against such manipulation by promptly
sentencing a defendant. And if the defendant pleads guilty during trial, the
trial court can hold the jury until the defendant is sentenced.
       4 Jordan also argues that the judgment is void because his indictment

was fatally defective in that the felony murder count averred neither the
elements of the predicate felony nor facts that would support them. Jordan’s
claim is essentially a special demurrer seeking greater specificity with respect
to the predicate felony, and he concedes in his brief that his failure to raise this
claim below precludes our review. See Thompson v. State, 286 Ga. 889, 890 (2)
(692 SE2d 379) (2010) (defendant waived claim that felony murder count did
not contain essential elements of predicate felony because he did not file timely
special demurrer under OCGA § 17-7-110), overruled on other grounds by State
v. Kelly, 290 Ga. 29, 32 (1) (718 SE2d 232) (2011). Jordan argues that we should

                                        11
     Judgment reversed. All the Justices concur, except Bethel, J.,
disqualified.




reconsider our waiver precedent because the judgment entered in his case is
void. But there is no longer a judgment in this case given our reversal here,
and his claim is not the type of claim that would render a judgment void. Cf.
Hinkson v. State, ___ Ga. ___, ___ (4) (850 SE2d 41) (2020) (“Unlike a special
demurrer, which is waived if not brought before trial, we have held that a count
of an indictment which is subject to a valid general demurrer is void, and we
have explained that a general demurrer may be raised after jeopardy has
attached and at any time during trial, as well as in the form of a motion in
arrest of judgment after a verdict in the same term of court.” (citations and
punctuation omitted)).
                                      12